Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered December 10, 2015 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this permanent neglect proceeding pursuant to Family Court Act article 6 and Social Services Law § 384-b, respondent mother appeals from an order that, inter alia, terminated her parental rights with respect to the subject child. Initially, we note that “where, as here, a parent admits to permanent neglect, there is no need for [petitioner] to put forth evidence establishing — nor is it necessary for the court to determine — that [petitioner] had exercised diligent efforts to strengthen the parental relationship” (Matter of Aidan D., 58 AD3d 906, 908 [2009]; see Matter of Eleydie R. [Maria R.], 77 AD3d 1423, 1424 [2010]).
Contrary to the mother’s contention, Family Court did not abuse its discretion in limiting the evidence concerning whether the subject child’s foster parents were qualified to adopt him. The court permitted certain questioning concerning the suitability of the foster parents to adopt the subject child, and there is clear and convincing evidence supporting its determination that it was in the child’s best interests to terminate the mother’s parental rights and free him for adoption. Consequently, the court did not abuse its discretion in limiting any further evidence regarding the foster parents at the hearing. Indeed, “it must be emphasized that termination of parental rights does not hinge upon a comparison of the relative benefits offered a child by his [biological] family to those offered by the foster family” (Matter of Leon RR, 48 NY2d 117, 124 [1979]). In any event, “the ultimate purpose of the dispositional inquiry was not to determine whether the [child was] in the best possible foster placement — a determination statutorily entrusted to petitioner — but to decide whether [his] *1527best interests required termination of the mother’s parental rights” (Matter of Michael JJ. [Gerald JJ.], 101 AD3d 1288, 1293 [2012], lv denied 20 NY3d 860 [2013]). Here, “[g]iven the evidence that the [child’s] progress in the foster home was satisfactory, and the lack of any evidence that the mother was capable of offering [him] a safe home, the court’s determination to commit the [child’s] guardianship and custody to petitioner was in [his] best interests” (id.).
Contrary to the mother’s further contention, the court did not abuse its discretion in declining to grant a suspended judgment. It is well settled that a suspended judgment “is a brief grace period designed to prepare the parent to be reunited with the child” (Matter of Michael B., 80 NY2d 299, 311 [1992]; see Family Ct Act § 633). The record establishes that the mother made “only minimal progress in addressing the issues that resulted in the [child’s] removal from her custody, which was not sufficient to warrant any further prolongation of the [child’s] unsettled familial status” (Matter of Alexus R.L. [Ashley K.], 140 AD3d 1699, 1700 [2016] [internal quotation marks omitted]).
Present — Whalen, P.J., Smith, Peradotto, DeJoseph and Curran, JJ.